DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 7/28/2021 has been entered.  Claims 27-50 are pending in the application with claims 28-34, 36, 39, 40, 42, 43, 45, 48-50 amended, claims 1-26 cancelled.  The previous 35 USC 112 rejection of claims 31 and 45 are withdrawn in light of Applicant’s amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a light gathering element” in Claim 27
“a light refracting element” in Claims 27 and 50


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-36, 38-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,561,302. Although the claims at issue are not identical, they are not patentably distinct from each other because since Claims 1-8 of US Patent No. 10,561,302 contains all of the structural and .
Claims of Present Application
Claims of US Patent No. 10,561,302
Claim 27
Claim 1
Claim 28
Claim 1
Claim 29
Claim 1
Claim 30
Claim 1
Claim 31
Claim 2
Claim 32
Claim 1
Claim 33
Claims 1,3
Claim 34
Claim 1
Claim 35
Claim 1
Claim 36
Claim 1
Claim 38
Claim 1
Claim 39
Claim 1
Claim 40
Claim 4
Claim 41
Claim 4
Claim 42
Claim 4
Claim 43
Claim 4
Claim 44
Claim 4
Claim 45
Claim 6
Claim 46
Claim 4

Claim 4
Claim 48
Claim 4
Claim 49
Claims 4,8
Claim 50
Claim 4


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 27 and 32-50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith (US Patent Application Publication No. 2006/0173479).

In regard to claim 27, Smith discloses an endoscopic system (Fig. 1) comprising:
(300) comprising a light gathering element (Peck (US 5,718,664), herein incorporated by references teaches of a prism (410) disposed at the distal tip of the endoscope) located at a distal end of the endoscope and configured to gather and focus light (Col. 5, Lines 6-14 of Peck);
a trocar assembly (100,200) designed to pierce through tissue comprising an obturator (100) and a cannula (200), the trocar assembly being configured to be operably connected to the endoscope (Par. 45, Fig. 8); and 
a light refracting element located at a distal end of the obturator and configured to bend light in a direction of travel toward the light gathering element (Par. 56);
wherein the light refracting element is rotatable about a longitudinal axis of the endoscope by rotation of the obturator (rotation of the obturator of Smith would also rotate the light refracting element).

In regard to claim 32, Smith teaches wherein the endoscope is operably insertable within the obturator such that when the endoscope is located within the obturator, the light gathering element of the endoscope is adjacent to the light refracting element at a distal end of the obturator (Fig. 8) and the obturator is rotatable about the endoscope (the obturator of Smith is capable of rotating relative to the endoscope).

In regard to claim 33, Smith teaches wherein the trocar assembly further comprises a window located at the distal end of the obturator (the window is defined as that transparent material of the obturator, Par. 56, Fig. 1), and
Wherein the window comprises a transparent or translucent pointed tip (104) positioned at the distal end of the obturator (Par. 56, Fig. 1.

In regard to claim 34, Smith teaches wherein the light refracting element is mounted at the distal end of the obturator proximal to the window and is configured to bend light received through the window in a direction of travel toward the light gathering element (Par. 56, via a prism disposed adjacent to the window).

In regard to claim 35, Smith teaches wherein the light refracting element is disposed at an angle (via an angle of 30°, Par. 49,56, Fig. 2A) such that the direction of travel of light exiting the light refracting element is substantially perpendicular to the light gathering element (the endoscope includes a light refracting element disposed at an angle of 30° as taught by Peck, which is incorporated by reference, Col. 4, Lines 32-41, therefore the direction of travel of light would be substantially perpendicular to the light gathering element).

In regard to claim 36, Smith teaches wherein the light refracting element comprises a prism (Par. 56) and refracts the direction of travel of incoming light to a plane substantially perpendicular to an offset angle of the endoscope (Par. 56, the light is directed into the longitudinal passage of the cannula sleeve (202) which is a direction perpendicular to an image receiving surface of the endoscope).

In regard to claim 37, Smith teaches wherein the light refracting element is integrated with a lumen defined by the trocar assembly (Par. 56).

In regard to claim 38, Smith teaches wherein the light refracting element is attached to the obturator (Par. 56).

In regard to claim 39, Smith teaches wherein the light refracting element is removably attached to a lumen defined by the obturator (Par. 56).

In regard to claim 40, Smith discloses a trocar assembly (100,200) comprising:
an obturator (100) extending along an axis from a distal end to a proximal end, the obturator configured to be operably connected to an endoscope via a lumen defined (an endoscope is capable of being connected to the obturator via a lumen of the obturator, Figs. 1,8); 
a cannula (200); and
a light refracting element located at the distal end of the obturator and configured to bend light toward a light gathering element associated with the endoscope (Par. 56, the light refracting element is a prism, the endoscope is capable of having a light gathering element);
wherein the light refracting element is rotatable about a longitudinal axis of the endoscope by rotation of the obturator (the prism is capable of being rotated via rotation of the trocar assembly).

In regard to claim 41, Smith teaches wherein the endoscope comprises an angled endoscope (an endoscope being used with the trocar assembly is intended use, wherein an angled endoscope is capable of use with the trocar assembly).

In regard to claim 42, Smith teaches further comprising:
wherein the light refracting element is placed within an interior space of the obturator to bend incoming light toward the light gathering element of the endoscope and/or the light refracting element is attached to the obturator to bend the incoming light (Par. 56, the light refracting element is included as part of the transparent window of the obturator).

In regard to claim 43, Smith teaches wherein the light gathering element gathers and focuses light on to an image sensor of the endoscope (the endoscope is capable of having a light gathering element configured to gather and focus light on to an image sensor).

In regard to claim 44, Smith teaches wherein the light refracting element is disposed at an angle relative to a plane extending transversely to the longitudinal axis of the endoscope (Fig. 2A illustrates a distal surface of the transparent window (108) of the obturator disposed at an angle of 30 to 60°, Par. 49, therefore the prism would be disposed at an angle between 30 to 60°).

In regard to claim 45, Smith teaches wherein the angle extending transversely to the longitudinal axis of the endoscope is from about 30 degrees to about 45 degrees (Par. 49, the angle is between 30 to 60°).

In regard to claim 46, Smith teaches wherein the endoscope is operably insertable within the obturator such that when the endoscope is located within the obturator, the light gathering element of the endoscope is adjacent to the light refracting element within the distal end of the obturator and the obturator is rotatable about the endoscope (an endoscope is capable of being inserted within the obturator such that the light gathering element of the endoscope is adjacent to the light refracting element).

In regard to claim 47, Smith teaches wherein the light refracting element is disposed at an angle (via an angle of 30 to 60°, Par. 49,56, Fig. 2A) such that the direction of travel of light exiting the light refracting element is substantially perpendicular to the light gathering element (an endoscope having a light gathering element is capable of being used with the obturator such that the direction of travel of light exiting the light refracting element is substantially perpendicular to the light gathering element).

In regard to claim 48, Smith teaches wherein the light refracting element comprises a prism (Par. 56) and refracts the direction of travel of incoming light to a plane substantially perpendicular to an offset angle of the endoscope (Par. 56, the light is directed into the longitudinal passage of the cannula sleeve (202) which is a direction perpendicular to an image receiving surface of the endoscope).

In regard to claim 49, Smith teaches further comprising a window (108) located at the distal end of the obturator (Fig. 2A, Par. 49), wherein the window comprises a transparent or translucent pointed tip positioned at the distal end of the obturator (Fig. 2A, Par. 49).

In regard to claim 50, Smith teaches wherein the light refracting element is mounted within the distal end of the obturator proximal to the window and is configured to bend light received through the window in a direction of travel toward the light gathering element (Par. 56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US Patent Application Publication No. 2006/0173479) in view of Lucey et al. (US Patent No. 5,797,836, hereinafter Lucey).

In regard to claim 28, Smith does not expressly teach an image sensor located at the distal end of the endoscope; wherein the light gathering element is configured to gather and focus light on to the image sensor.
Lucey teaches an endoscope (10, Fig, 1) comprising a handle (14) and shaft (12) having an imaging assembly with a direction of view of 30°, 45° or 70° (Col, 3, Lines 15-25), The imaging assembly comprises a lens assembly (16) formed at a distal end of the shaft to redirect light towards an image sensor (22) disposed near the distal end of the shaft. The handle (14) is provided with an actuator (30) for rotating the image sensor relative to the shaft to readjust the image displayed on a display screen.
It would've been obvious to one of ordinary skill in the art at the time of the invention to substitute the endoscope (300) of Smith with the endoscope (10) of Lucey as a matter of design choice enabling an image to be displayed on a video monitor while providing the user with an actuator to rotate the image sensor to adjust the image displayed on the monitor.

In regard to claim 29, Lucey teaches wherein the light gathering element is disposed at an angle relative to a plane extending transversely to the longitudinal axis of the endoscope (the light gathering element (16) is disposed at an angle of 30° with respect to a longitudinal axis of the endoscope).

In regard to claim 30, Smith teaches wherein the light refracting element is disposed at an angle relative to a plane extending transversely to the longitudinal axis of the endoscope (Fig. 2A illustrates the obturator having a window (108) angled at about 30ۜ° at the distal tip of the obturator, Par. 49,56).

In regard to claim 31, Smith teaches wherein the angle extending transversely to the longitudinal axis of the endoscope is from about 30 degrees to about 45 degrees (Fig. 2A illustrates the obturator having a window (108) angled within the range of about 30ۜ° to about 45° at the distal tip of the obturator, Par. 49,56).

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
Applicant argues:
“With respect to the concept, “a trocar assembly... comprising an obturator,” the Office Action alleges Smith discloses this at { [0045] and FIG. 8. The Office Action alleges the penetrating adapter 100 is equivalent to an obturator. Applicant respectfully disagrees. Paragraph [0045] of Smith explicitly states that the penetrating adapter 100 is mounted to the cannula sleeve 202 to provide penetrating capabilities. Smith indicates that the penetrating adapter “[obviates] the need for a separate obturator introduced within the cannula sleeve 202.” (Smith at { [0045]). Smith thus explicitly indicates that the penetrating adapter 100 described therein is not an obturator and instead obviates the need for an obturator. The penetrating adapter 100 described in Smith cannot reasonably be referred to as an obturator when Smith explicitly uses the penetrating adapter 100 to avoid using an obturator at all.
Further, in the interview with Examiner on July 28, 2021, the Examiner indicated that he interpreted the obturator to mean a device for puncturing or piercing through tissue. Applicant respectfully asserts that the Examiner’s interpretation of the term “obturator” is inconsistent with the understood definition of an obturator (as evidenced by paragraph [0045] of Smith and clearly understands the difference between an obturator and a penetrating adaptor 100) and the industry standard for an obturator that might be used in connection with an endoscope or other surgical tools. Further, the Examiner’s interpretation of the term “obturator” is inconsistent with the description of the “obturator” in the present application.”
The examiner disagrees since the optical penetrating adaptor (100) of Smith is configured to pierce tissue and therefore is considered an obturator.  In order to overcome the prior art rejection of Smith, the examiner suggests indicating the obturator is configured for insertion through the cannula to pierce tissue.

Applicant argues:
“Further, with respect to the concept, “a light refracting element located at a distal end of the obturator and configured to bend light in a direction of travel toward the light gathering element of the endoscope,” the Office Action alleges Smith discloses this at { [0056]. Applicant respectfully disagrees. Paragraph [0056] of Smith indicates that a transparent window may include a light directing member. However, Smith fails to disclose wherein (a) a light refracting element is located at a distal end of the obturator (in part because Smith fails to describe an obturator of any kind); and (b) wherein the light refracting element bends light in a direction of travel toward the light gathering element of the endoscope. Smith fails to provide any disclosure that the image directing member described in { [0056] specifically bends light in a direction toward a light gathering element that is located at a distal end of an endoscope. In the interview with Examiner Henderson on July 28, 2021, the Examiner agreed that Smith fails to describe this limitation as recited in the claims.”

The examiner disagrees since Smith recites “The transparent windows in accordance with this disclosure may include an image directing member (not shown) for directing optical images into the longitudinal passage 206 of the cannula sleeve 202 or back to an image  apparatus.  The image directing member may be a lens, an optical prism, an optical mirror, or like image directing medium. [Par. 56]” which explicitly states the image directing member (i.e. light refracting element) directs the optical images into the longitudinal passage (206) of the cannula sleeve (202) or back to an image apparatus.  Fig. 8 further illustrates the endoscope disposed within the longitudinal passage (206) and would receive the directed light from the image directing member.

Applicant argues:
“Further with respect to the concept, “wherein the light refracting element is rotatable about a longitudinal axis of the endoscope by rotation of the obturator,” the Office Action alleges that “rotation of the obturator of Smith would also rotate the light refracting element” and fails to point to a specific disclosure in any reference for describing this concept. Applicant respectfully disagrees with the analysis in the Office Action. First, Smith fails to describe an obturator as discussed above. Further, Smith fails to disclose wherein the penetrating adapter 100 can rotate (the Office Action alleges the penetrating adapter 100 is an obturator, and Applicant disagrees with this analysis). Smith instead describes wherein the penetrating adapter 100 is mounted on the cannula sleeve 101 with a frictional relationship, a bayonet coupling, a snap fit, or a tongue and groove mechanism. (Smith at { 0046]. Each of the attachment mechanisms described in Smith prohibit the penetrating adapter 100 from rotation, and therefore, Smith cannot describe this concept of the claims. Additionally, Smith fails to provide any disclosure of the light refracting element being rotatable about a longitudinal axis of the endoscope. The Office Action fails to point to a specific disclosure in any reference that describes wherein a light refracting element is rotatable about a longitudinal axis of the endoscope by rotation of an obturator. In the interview with Examiner Henderson on July 28, 2021, the Examiner agreed that Smith fails to describe this limitation as recited in the claims.”

The examiner disagrees since the light refracting element is included as part of the transparent window of the obturator (100) and therefore rotation of the obturator would also rotate the light refracting element.  The examiner would like to note that the claim does not require the light refracting element to be rotatable with respect to the obturator or with respect to the cannula, and therefore rotation of the cannula, obturator and light refracting element together reads on the claim limitation.  Therefore, the argument regarding the attachment between the obturator and cannula of Smith is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        November 15, 2021